Citation Nr: 0616116	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  01-07 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disorder (formerly characterized as lumbar strain), currently 
evaluated as 40 percent disabling.  

2.  Entitlement to service connection for claustrophobia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded an increased 10 percent rating for the 
veteran's service-connected lumbar spine disorder.  This 
appeal also arises from a July 2002 rating decision which 
denied a claim of service connection for claustrophobia.  

The veteran contends he cannot work secondary to his service-
connected lumbar spine disorder, which constitutes a claim 
for a total disability rating based on individual 
unemployability (TDIU).  See 38 C.F.R. § 3.155 (2005).  This 
matter is referred to the RO for development.  

The issue of entitlement to service connection for 
claustrophobia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  Medical evidence prior to September 23, 2002 demonstrates 
that the veteran's service-connected lumbar spine disorder 
included X-ray evidence of both degenerative arthritis and 
degenerative disc disease, and resulted in no more than 
severe intervertebral disc syndrome, with intermittent relief 
from symptoms of pain and limitation of motion, muscle 
spasms, tenderness, diminished reflexes and sensation of, 
with radiculitis into, the lower extremities.   

2.  Medical evidence from September 23, 2002 demonstrates 
that the veteran's service-connected lumbar spine disorder 
includes pain and limitation of motion of the thoracolumbar 
spine, including forward flexion limited to 30 degrees or 
less, with no incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for a lumbosacral spine disorder, with degenerative arthritis 
and degenerative disc disease, are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292-95 (2002), Diagnostic Codes 
5235-43 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim for an increased rating for service-connected 
lumbar spine disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

VA law and regulations provide that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VA also must provide a 
medical examination or obtain a medical opinion when such 
evidence is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the VA's duty to assist, at 38 U.S.C. § 
5103(a), includes providing notice to a claimant of the VA's 
duty to assist, before the initial unfavorable agency of 
original jurisdiction (AOJ) decision (i.e., that of the RO) 
on a claim for VA benefits.  The veteran's claim on appeal 
was received at the RO in May 2000, and a rating in excess of 
an increased 20 percent (from a 10 percent) rating was denied 
by an RO decision of February 2000.  A general duty to assist 
letter was issued in April 2003, and VCAA notice was issued 
in January 2004.  The claim was denied in a de novo 
supplemental statement of the case (SSOC) dated in February 
November 2004.  Accordingly, any defect with respect to the 
timing of the notices was harmless error.  

In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  The Court 
also held that 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) 
require notice of five elements of a claim of service 
connection, which are: (1) veterans status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability at issue; (4) the degree of 
disability; and, (5) the effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The April 2003 letter and the January 2004 VCAA notice comply 
with VA law and regulations, and advised the veteran of the 
sort of evidence not of record that is necessary to 
substantiate the claim on appeal, to include medical evidence 
of an increase in service-connected symptomatology.  The 
claimant was advised of what evidence the VA will obtain, and 
what information the claimant was expected to provide.  The 
claimant was asked to submit all evidence in the claimant's 
possession that pertains to this claim.  Although the notices 
made no reference to veteran's status and the effective date 
of the increase in disability, there is no prejudice to the 
claimant since his veteran status is not questioned, and the 
claim on appeal is being denied-an effective date of an 
increased rating will not be assigned.  

The VA provided the veteran with appropriate VA examinations 
in August 2000, January 2002, June 2004 and June 2005.  
Copies of all identified VA and private treatment records 
were obtained.  Accordingly, further development is not 
indicated.  See 38 U.S.C.A. § 5103(b).  VA has made 
reasonable efforts to identify and obtain relevant records in 
support of the claims on appeal.  38 U.S.C.A. § 5103A 
(a),(b),(c).  

The content of the notices provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); see also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA).  

The record also indicates that the veteran was provided with 
copies of all communications and adjudications, including all 
pertinent RO rating decisions, the statement of the case 
(SOC) and all supplemental statements of the case (SSOCs).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this appeal as to the claim.  Given the 
development undertaken by the RO-particularly, the four VA 
examinations, and the fact that the veteran has pointed to no 
other pertinent evidence which has not been obtained, the 
record is ready for appellate review of the claim on appeal.  

The veteran and his representative have been repeatedly 
advised of the need to submit medical evidence of an increase 
in lumbar spine disability which meets the criteria for an 
increased rating.  Such evidence is not of record, and there 
is adequate medical evidence of record to adjudicate the 
claim.  Accordingly, there is no prejudice in proceeding with 
a decision in the appeal at this time.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); See also, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); 38 C.F.R. § 20.1102 
(2005) (Pertaining to harmless error).  

The Merits of the Claim

The veteran seeks a disability rating in excess of 40 percent 
for his lumbar spine disorder, formerly characterized as 
lumbosacral strain.  Disability evaluations are based upon 
the average impairment of earning capacity as contemplated by 
the schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2005).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's low back disability has been rated under 
Diagnostic Code 5295 (recently changed to Diagnostic Code 
5237), for lumbosacral strain.  During the course of this 
appeal, the diagnostic criteria for the evaluation of spinal 
disabilities were modified.  Effective September 23, 2002, VA 
revised the criteria for evaluating intervertebral disc 
syndrome.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002).  
Effective September 26, 2003, VA revised the general criteria 
for evaluating diseases and injuries of the spine.  See 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

The November 2004 Supplemental Statement of the Case 
considered the veteran's disability in light of the revised 
regulatory provisions, and provided the veteran an updated 
copy of the criteria for his low back disability.  Therefore, 
no prejudice to the veteran exists in the Board's 
adjudication of this issue at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (2002).  

Prior to the regulatory changes, Diagnostic Code 5295, for 
lumbosacral strain, provided a 40 percent rating for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign; marked limitation 
of forward bending in the standing position; loss of lateral 
motion with osteoarthritic changes; or narrowing or 
irregularity of the joint space; or some of the above with 
abnormal mobility on forced motion.  A 40 percent rating 
represented the maximum schedular rating under this Code.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Also prior to the regulatory revisions, Diagnostic Code 5293, 
for intervertebral disc syndrome, awarded the following: 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warranted a 60 percent evaluation.  Severe intervertebral 
disc syndrome, with recurring attacks and with intermittent 
relief, warranted a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

Subsequent to the regulatory changes, lumbosacral strain and 
other disabilities of the spine are rated under the General 
Rating Formula for Diseases and Injuries of the Spine at 
38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2005), as follows.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, or Unfavorable 
ankylosis of the entire spine	100 percent; Unfavorable 
ankylosis of the entire thoracolumbar spine	50 percent; 
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine, 40 percent. 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Note (3): In exceptional cases, 
an examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note (2). Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  Note (4): Round each range of motion 
measurement to the nearest five degrees.  Note (5): For VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2005).  

Under the revised regulations, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Using the revised 
criteria, intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warranted a 60 percent evaluation.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than six weeks during the past 12 months, a 40 
percent evaluation is warranted.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2005).  

Upon receipt of his claim, the veteran underwent VA 
examination in August 2000.  He reported increasing pain, 
soreness, and tenderness of the low back since an injury 
sustained in 1969 during military service.  He also stated 
his pain radiated into his lower extremities.  He used a cane 
to aid ambulation and a back brace for support.  He denied 
any history of spinal surgery; however, he used medication to 
relieve his pain.  On physical examination no kyphosis or 
scoliosis was present.  Pain and tenderness of the paraspinal 
musculature were reported with palpation.  Range of motion 
testing revealed forward flexion to 70º, and lateral rotation 
and flexion to 30º.  No findings for extension were noted.  A 
lumbosacral strain was diagnosed.  

A private neurological examination was performed in September 
2000.  The veteran reported a history of low back pain since 
military service which had recently begun to radiate into his 
lower extremities.  However, he denied any loss of bladder or 
bowel function.  On physical examination he had an antalgic 
gait.  Strength of the lower extremities was 5/5, with 
reflexes 2-3/4 at the knees and 1/4 at the ankles.  Sensation 
was intact to pinprick and light touch.  The private examiner 
diagnosed degenerative disc disease of the lumbar spine.  

In January 2001, the veteran underwent a private MRI 
examination of the lumbosacral spine which revealed no 
malalignment, but facet disease was present at several 
locations along the lumbosacral spine.  A March 2001 CT scan 
revealed degenerative disc bulges at L2-4.  

The veteran testified at a personal hearing before a decision 
review officer in September 2001.  He stated that his low 
back disability caused him constant pain, and interfered with 
his ability to work and perform other activities of daily 
living.  

Another VA orthopedic examination was afforded the veteran in 
January 2002.  He reported increasing pain, tenderness, and 
stiffness of his low back.  He continued to wear a back brace 
for his low back.  On objective examination he had some loss 
of lordosis of the spine.  Tenderness and soreness was 
reported with palpation.  Range of motion testing revealed 
forward flexion to 65º, extension to 0º, and lateral rotation 
and flexion to 25º bilaterally.  A lumbar spine injury with 
degenerative disc disease was diagnosed.  

In November 2002 the veteran testified before the undersigned 
Acting Veterans Law Judge.  He stated that his low back pain 
has increased substantially since military service, and 
resulted in significant limitation in his ability to work and 
perform the activities of daily living.  He took medication 
for his low back pain, with only partial relief.  

In June 2004, the veteran was again examined by a VA 
physician regarding his service-connected low back 
disability.  His history of chronic low back pain was noted, 
as was his use of a cane and back brace.  On physical 
examination he had a slow, antalgic gait.  Muscle soreness, 
pain, and spasm was noted across the veteran's low back.  In 
the standing position, a fixed posture of 30º flexion was 
noted.  Range of motion testing was negative for either 
flexion or extension.  Lateral flexion to 10º bilaterally was 
noted.  Reflexes were 1-2+ at the knees and ankles, and motor 
strength was within normal limits.  He reported episodic 
flare-ups of back pain requiring him to miss 5-10 days of 
work per month.  The final impression was of a lumbosacral 
strain with degenerative disc disease.  

The veteran most recently underwent orthopedic VA examination 
in June 2005.  He reported chronic low back pain radiating 
into his lower extremities.  His pain increased with use and 
with weather changes, causing him to miss work on occasion.  
However, he denied any specific flare-ups or incapacitating 
episodes in the past year.  He used a cane for support, and 
wore a back brace.  On physical examination, his back 
displayed no increased kyphosis or scoliosis, but a slight 
loss of lordosis was observed.  Tenderness, soreness, and 
pain were reported with palpation.  Range of motion testing 
revealed forward flexion to 30º, extension to 0º, and lateral 
rotation and flexion to 20º bilaterally.  Pain was reported 
with motion.  Straight leg raising tests were positive.  
Reflexes were 1-2+ and equal at the knee and ankle.  Some 
decreased sensation was noted below his knees; however, no 
gross motor weakness was seen.  The examiner also noted that 
the veteran would likely experience increased pain and 
tenderness with repetitive use, but did not note any 
additional limitation of motion.  The final impression was of 
a lumbosacral strain with degenerative disc disease and 
radiculitis of the legs.  

The veteran has also received VA and private outpatient 
treatment for his service-connected low back disability.  He 
has consistently reported pain and limitation of motion of 
his lumbosacral spine.  Clinical findings on outpatient 
treatment have been similar to those already noted on VA and 
private examination.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against a disability 
rating in excess of 40 percent under either the old or new 
criteria for the veteran's lumbosacral strain.  As is noted 
above, a 40 percent rating is the maximum schedular rating 
available under the prior version of the diagnostic criteria 
for lumbosacral strain.  A 40 percent rating also represents 
the maximum schedular rating for limitation of motion of the 
lumbosacral spine under the prior diagnostic criteria.  The 
record does not reflect pronounced impairment secondary to 
intervertebral disc syndrome, as is required for a 60 percent 
initial rating under the prior criteria for spinal 
disabilities.  The veteran has not objectively displayed-
that is, objective medical findings on repeated examination 
do not demonstrate-persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings indicative of pronounced impairment.  On private 
neurological function in September 2000, he had reflexes at 
2-3/4 at the knees, and 1/4 at the ankles.  More recently, on 
VA examination in June 2004 and June 2005, his reflexes were 
1-2+ at the knees and ankles, with no loss of gross motor 
strength.  Sensation was intact on private and VA 
examination, with some diminishment noted more recently.  The 
preponderance of the evidence is against a finding of 
pronounced impairment due to intervertebral disc syndrome of 
the lumbosacral spine.  

Under the revised criteria for thoracolumbar spinal 
disability, unfavorable ankylosis of the entire thoracolumbar 
spine is required in order for a 50 percent rating to be 
awarded, and such disability has not been demonstrated in the 
present case.  Since the effective date of the regulatory 
revision, the veteran has had at least some motion of his 
lumbosacral spine, albeit with pain; the only exception to 
this is the June 2004 examination, in which is posture was 
fixed at 30º flexion.  This isolated finding was not 
duplicated by any other evidence.  On subsequent examination 
in June 2005, the veteran had some limited range of motion-
30 degrees of forward flexion.  This finding warrants no more 
than a 40 percent evaluation under Diagnostic Codes 5235-
5243.  Hence, unfavorable ankylosis, or the functional 
equivalent thereof, of the thoracolumbar spine has not been 
demonstrated.  Additionally, no medical examiner of record, 
either private or VA, has suggested the veteran's low back 
impairment is functionally equivalent to unfavorable 
ankylosis of the thoracolumbar spine.  

The objective medical evidence of record also does not 
demonstrate any incapacitating episodes of acute signs and 
symptoms requiring bedrest prescribed by a physician and 
lasting at least 6 weeks over a 12 month period, as would 
warrant an increased rating under the revised criteria for 
intervertebral disc syndrome.  According to the June 2005 VA 
examination report, the veteran reported no incapacitating 
episodes requiring bed rest prescribed by a physician over 
the past 12 months.  Overall, the preponderance of the 
evidence is against the award of an increased rating under 
the revised criteria for spinal disabilities.  

The Board has also considered whether an increased rating 
under 38 C.F.R. §§ 4.40, 4.45, or the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) is warranted.  However, where 
the veteran is already receiving the maximum available rating 
for limitation of motion, an increased rating based on DeLuca 
may not be awarded.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Additionally, while a VA examiner noted in June 2005 that the 
veteran would likely experience increased pain and tenderness 
with repetitive use, the examiner did not note any additional 
limitation of motion secondary to such repetitive use.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's low back disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with all forms of employment 
in and of itself.  While the veteran's private physician has 
suggested his low back disability limits employment requiring 
physical labor, more sedentary work has not been ruled out.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 40 percent under the former or 
revised criteria for the veteran's service-connected 
lumbosacral spine disorder.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A disability rating in excess of 40 percent for the veteran's 
lumbosacral spine disorder is denied.  


REMAND

The Board notes that in a July 2002 rating decision, the 
veteran was denied service connection for claustrophobia.  In 
October 2002, he responded with a written statement labeled a 
"Notice of Disagreement" and specifically citing the July 
2002 denial.  The Court held in Manlincon v. West [12 Vet. 
App. 238 (1999)], that, when a notice of disagreement has 
been timely filed, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a Statement of 
the Case.  See Manlincon v. West, 12 Vet. App.  238 (1999); 
see also 38 U.S.C.A. § 7105(d)(1) (West 2002).  Thereafter, 
the veteran must submit a timely substantive appeal in order 
for this issue to be perfected for appeal to the Board.  See 
38 U.S.C.A. § 7105 (West 2002).  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he/she was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the remaining issue(s) 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  If any other development is 
warranted by pertinent law, regulation, or 
case law, it should also be performed at 
this time.  

2.  Thereafter, the RO should afford the 
veteran a SOC regarding the issue of 
entitlement to service connection for 
claustrophobia, as well as any other issue 
to which a timely notice of disagreement 
has been submitted, to include any TDIU 
claim developed on appeal.  This SOC 
should contain the pertinent laws and 
regulations concerning dependents and 
eligibility for additional compensation.  
Only if a timely substantive appeal is 
filed should this matter be returned to 
the Board.  

Thereafter, the case should be returned to the Board, if in 
order and perfected for appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
KURT G. EHRMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


